1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                   ***

6     C. H. HILL,                                         Case No. 3:20-cv-00250-MMD-WGC

7                                     Plaintiff,                        ORDER
             v.
8
      ELI LILLY AND COMPANY,
9
                                   Defendant.
10

11          On April 23, 2020, Plaintiff C.H. Hill, then a prisoner in custody of the Nevada

12   Department of Corrections (“NDOC”), attempted to sue Defendant Eli Lilly and Company.

13   (ECF No. 1-1.) On August 21, 2020, the Court issued a screening order dismissing

14   Plaintiff’s proposed complaint with leave to amend. (ECF No. 4.) Plaintiff never filed an

15   amended complaint, but the Court’s screening order and a copy of Plaintiff’s proposed

16   complaint were returned as undeliverable with the notation ‘deceased’ written on them.

17   (ECF No. 6.)

18          Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

19   is not extinguished, the court may order substitution of the proper party. A motion for

20   substitution may be made by any party or by the decedent’s successor or representative.

21   If the motion is not made within 90 days after service of a statement noting the death, the

22   action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1). As such,

23   if there is no motion for substitution filed within 90 days of the date of this order, the Court

24   will dismiss this case.

25          DATED THIS 24th Day of May 2021.

26

27
                                                   MIRANDA M. DU
28                                                 CHIEF UNITED STATES DISTRICT JUDGE
